PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/966,860
Filing Date: 30 Apr 2018
Appellant(s): Feng et al.



__________________
Tracy L. Bornman
Reg. No. 42,347
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 2/5/2021 based on the Final office action mailed on 8/06/2020.

(1)    Grounds of Rejections to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “Withdrawn Rejections.” New grounds of rejection (if any) are provided under the subheading “New Grounds of Rejection.”

(2)    Grounds of Rejection:
It is to be noted that the appeal is taken from the final office action mailed on 8/06/2020 that is copied and pasted below.
The following ground(s) of rejection are applicable to the appealed claims:

	
Claim Rejections - 35 USC § 103

    In the event the determination of the status of the application as subject to AIA  35 U.S.Q 102 and 103 (or as subject to pre-AIA  35 U.S.Q 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

   The following is a quotation of 35 U.S.Q 103, which forms the basis for all obviousness rejections set forth in this Office action:


   The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

   Claims 1, 3-10, 13-15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rittig et al. US 2013/0209607 in view of Hirsh et al. USPN 4587215 in view of Cooper et al. USPN 6896916.

	Regarding claims 1, 3-7, 14 and 15, Rittig et al. discloses that raw starch degrading enzyme AMG 1100 from A.niger ([0012], [0013], [0017], [0040]) e.g. in [0040], AMG 1100 from Novozyme) can be used alone or in combination with other enzymes or other flour to improve the flour quality (in Abstract) and/or dough 
Rittig et al. also discloses that the raw starch degrading enzyme can be combined with other enzymes e.g. a maltogenic amylase to produce maltose (at least in [0021], [0026] in claim 31 of Rittig et al.). Therefore, it would have been obvious to one of ordinary skill in the art to add maltogenic amylase in combination with the raw starch degrading enzyme, if maltose is needed to be present in the final product.
The rest of the claim limitations of T1/2 value from “1 to 20 minutes” etc. as claimed in claim 1 for the “raw starch degrading enzyme” are the physical property of the raw starch degrading enzyme and are also inherent properties as discussed above.
Rittig et al. is silent about:
 (i)     The dough comprising yeast,
 (ii)    Thermally stable amyloglucosidase that exhibits activity during baking at temperatures at which the starch gelatinizes, and

With respect to (i), Cooper et al. discloses a method of making a bakery product by baking yeast-fermented bread product from dough comprising flour as a major ingredient and in combination, yeast etc. (at least in Abstract, col 5 lines 45-50, and col 7 lines 25-50). It is to be noted that Cooper et al. discloses that the minimal 0.5% by weight of glucose is needed for yeast growth. Therefore, as claim 1 is broad and it does not recite an initial amount of sugar, Cooper et al. is proper to combine.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Rittig et al. to include the teaching of Cooper et al. to incorporate yeast in order to make yeast fermented dough to accelerate gas production to create the desired volume and physical characteristics of a publicly perceived good loaf of bread both proportionally and gastronomically (col 7 lines 1-5 and lines 12-25) to make final bakery product.
With respect to (ii), Hirsch discloses that a thermostable amyloglucosidase is produced by Talaromyces thermophilus (col 1 lines 55-60 and in claim 1 of Hirsch) to meet claim 1. One of ordinary skill in the art would have been motivated to use thermostable amyloglucosidase produced by Talaromyces thermophilius in order to have its high temperature thermostability. It is understood that the thermostable amyloglucosidase enzyme would have the inherent property of enzyme activity during baking at temperature at which starch gelatinizes and has a half-life as claimed in claims 1 and 4 and is also evidenced by applicants own specification (in PGPUB [0060] e.g. this prior art is applicants own disclosure in [0060]).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Rittig et al. with the teaching of Hirsch et al. to include thermostable amyloglucosidase produced by Talaromyces thermophilius in order to have its high temperature thermostability to convert starch to glucose at high temperature during baking time.
With respect to (iii), regarding the claim limitations of “final quantity of sugar present from:

(a)    ‘At least 5% by weight of sugar’, as claimed in claim 1,

(b)    From about 6% to about 12% by weight as claimed in claim 6,

(c)    “Glucose 3% to about 10%” as claimed in claim 14, and

(d)    “From about “8% to 12% by weight” as claimed in claim 15,

This can be addressed by considering the disclosures from the combination of prior arts of record as discussed below:
(i) Rittig et al. also discloses that the effective amount of this enzyme to be used can be determined by routine experimentation ([0054]) by the skilled artisan ([0054-[0056]). It is also to be noted that Rittig et al. discloses that “raw starch degrading enzyme” generates sugar at around 40 degree C and maltogenic amylase may be combined to make maltose (if needed) (at least in [0021], [0059], in claim 31 of Rittig et al.).

Talaromyces thermophilius (col 1 lines 55-60 and in claim 1 of Hirsch) in order to have its high temperature thermostability and therefore, would inherently produce sugar e.g. glucose, from the starch present in dough at the high temperature during baking.
Therefore, it is within the scope of one of ordinary skill in the art to optimize the amounts of enzymes to be used and also the type of enzyme (e.g. maltoamylase, if we need maltose to be present in the final product) in order to have the desired amounts of sugar(s) to provide a desired sweetness in the final bakery product.
Therefore, the precise amounts of sugar(s) would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the type and amounts of enzymes in modified Rittig et al. to include the amounts that are presently claimed in order to obtain the desired effect e.g. desired amount of “at least about 5% by weight of sugar(s)” as claimed in the presently claimed invention (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA1980)) since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the claim limitations of:

(i)      Less than about 0.50% by weight of fructose”, as claimed in claim 1, and

(iii)    About zero% fructose as claimed in claim 7,

Cooper et al. discloses that the type of initial sugar to be used is dextrose as the preferred sugar (col 7 lines 30-50: see footnote "Dextrose is the preferred sugar” and 
Regarding claim 5, Hirsch discloses that the thermostable amyloglucosidase is produced by Talaromyces thermophilus (col 1 lines 55-60 and in claim 1 of Hirsch).
Rittig et al. discloses that the raw starch-degrading enzyme is made from Aspergillus niger ([0017]). Therefore, the enzymes are made from DNA encoded by the respective microorganisms to meet claim 5.

Regarding claims 8-10, for claim 8, modified Rittig et al. is silent about the “percent resilience of at least about 28% when measured shelf life day 7”.

For claim 9, modified Rittig et al. is silent about the claim limitation of “said bakery product has a firmness of less than about 250 g of force at shelf life day 7.


However, it is to be understood that claims 8-10 depend on claim 1 and modified Rittig et al. addresses all the claim limitations with respect to the ingredients and their respective amounts used to make bakery product. It is also to be noted that raw starch degrading enzyme and also thermally-stable amyloglucosidase is the identical enzyme as disclosed by Hirsch et al. which is applicants admitted prior art as evidenced by the applicants own disclosure in the specification (in PGPUB [0057]) and, therefore, it would inherently make the bakery product which will meet the claim limitation of “wherein said bakery product has a percent resilience of at least about 28% when measured shelf life day 7” as claimed in claim 8, it would inherently make the bakery product which will meet the claim limitation of “ wherein said bakery product has a firmness of less than about 250 g of force at shelf life day 7” as claimed in claim 9, and, it would inherently make the bakery product which will meet the claim limitation of “wherein said bakery product has an adhesiveness of from about 5g*mm to about 25g*mm when measured at shelf life day 7” as in claim 10.
The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its 

Regarding claim 13, it is to be noted that as the combination of prior arts of record meets the claim limitations of claim 1, therefore, the bakery product will exhibit the claimed limitation “wherein said bakery product exhibits a decrease in crumb firmness of at least 50% as compared to a similar bakery product formed from identical ingredients but including 8% added sugar and without said thermally-stable amyloglucosidase and said raw starch degrading enzyme” as claimed in claim 13 as this is an expected characteristic of the bakery product as disclosed by the prior art.

Regarding claim 16, modified Rittig et al. is silent about the “percent resilience of at least about 20%”.
However, it is to be understood that claim 16 depends on claim 1 and Rittig et al. in view of Hirsch et al. and Cooper et al. address all the claim limitations with respect to the ingredients and their respective amounts used to make bakery product. It is also to be noted that thermally-stable amylo-glucosidase is the identical enzyme as disclosed by Hirsch et al. which is applicants admitted prior art as evidenced by the applicants own disclosure in the specification (in PGPUB [0057]) and, therefore, it would inherently make the bakery product which will meet the claim limitation of “wherein said bakery product has a percent resilience of at least about 20%” as claimed in claim 16.



Regarding claim 17, Copper et al. discloses that the dough comprises 0.5 % dextrose in the dough composition in order to provide some little initial sugar for the yeast food (at least in col 7 lines 30-40).

   Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rittig et al. US 2013/0209607 in view of Hirsh et al. USPN 4587215 in view of Cooper et al. USPN 6896916 as applied to claim 1 and further in view of Stone et al. USPN 2615810.

Regarding claim 11, modified Rittig et al. is silent about the presence of an anti-staling amylase enzyme by a DNA sequence found in a Bacillus strain.
Stone et al. discloses that the bakery product is made from dough containing heat stable alpha amylase enzyme in an amount from 0.1 to 4 SKB unit in order to inhibit staling by providing its anti-staling property which is derived from B mesentericus 

Regarding claim 12, it is to be noted that as combination of prior arts of record meets the claim limitations of claim 1, the bakery product can be made using 15% less yeast compared to conventional similar bakery product made from 8% sugar but without the thermally stable amyloglucosidase and raw starch degrading enzyme.

(3) 	Response to arguments
Appellants arguments from section (IV) on pages 8 and 9 of the appeal brief are addressed below:
Under this section, appellants argued that:
A1.a. “The cited references fail to teach or suggest the combination of two amyloglucosidases having the claimed properties”.
A1.a. On page 9, last paragraph, appellants argued that “independent claim 1 recites, inter alia, a combination of two inactivated amyloglucosidase enzymes, wherein, in their activated form, both amyloglucosidases are heat stable and have enzymatic activity up to 70°C”.
Rittig et al. and Hirsch et al.: Appellants argued that
(i)    Rittig et al. does not teach or suggest a combination that includes heat-stable amyloglucosidases as recited in claim 1 [and]

at merely 60°C, well below the 85°C recited for the thermally stable amyloglucosidase of the present invention. See Rittig, paragraphs [0033]-[0035]” and
(iii)    “Additionally, while Hirsh is cited as teaching a single thermostable 
amyloglucosidase allegedly demonstrating the claimed thermostability properties, Hirsh does not suggest the combination of two amyloglucosidases having the claimed properties. Nor does Hirsh suggest the advantages of the present invention in using the combination of amyloglucosidases, since Hirsh does not concern dough, baking, or baking products”.
In response to (i)-(iii), this is why Hirsch et al. is used as secondary prior art to address thermally-stable amyloglucosidase enzyme and discussed in detail below.
Rittig et al. discloses “raw starch degrading amyloglucosidase enzyme” having characteristics property of the enzyme as claimed in claim 1. Rittig et al. also discloses that the raw starch degrading enzyme amyloglucosidase can be combined with one or more non-raw starch-degrading enzyme (in claim 31 of Rittig et al.).
However, Rittig et al. is silent about the specific thermally-stable amyloglucosidase enzyme having the physical characteristics of the thermal stability of the enzyme as claimed in claim 1.

Therefore, Hirsch et al. has been used as secondary prior art to modify Rittig et al. because thermally-stable amyloglucosidase enzyme belongs to one of the same group of enzymes and, more effectively, thermally-stable amyloglucosidase enzyme is the similar amyloglucosidase (genus) enzyme having its activity that is 
As explained in the Office Action, one of ordinary skill in the art would reasonably have expected that by selecting Hirsch et al. thermally stable amyloglucosidase enzyme for use in the dough composition of Rittig et al., a composition would be obtained that was effective for having sugar production at higher temperatures (e.g. 85 degree C) including baking condition of dough to make a baked product. The rejection of claim 1 as obvious over Rittig et al. in view of Hirsch et al. is maintained. Therefore, in this instance, the requirements for obviousness is met as discussed in MPEP § 2142.

Cooper et al:
Appellants’ argued that Cooper et al. does not disclose any detail about specific enzymes used including thermally-stable amyloglucosidase and a raw starch degrading amyloglucosidase enzyme.
In response, it is to be noted that Cooper et al. is used as a secondary prior art to modify Rittig et al. in order to include yeast into dough composition.

Cooper et al. discloses that a bakery product yeast-fermented bread product from dough comprising flour as a major ingredient and source of starch ([0011] of Rittig et al.) and, in combination, yeast, water etc. are in the dough composition (Abstract; col 7 lines 25-50, and in claim 8 of Cooper et al.) to meet claim 1.
only address specifically “yeast” in the dough composition.
Cooper et al. does not teach away as the proposed combination of yeast and the amount of initial sugar etc. in the dough composition is discussed in detail in the office action above. Therefore, it merely teaches another desirable ingredient that provides the benefit of making yeast fermented dough to create the desired volume and physical characteristics of a publicly perceived good loaf of bread both proportionally and gastronomically (col 7 lines 1-5 and lines 12-25) to make final bakery product.

While Cooper et al. do not disclose all the features of the present claimed invention, Cooper et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches 

Appellants argued under section A.1.b that “One of ordinary skill in the art would have had no reason or reasonable expectation of success in using the amylo-glucosidase taught by Hirsh in a dough composition, bread product, baking product, or any food product, or in combination with the enzymes disclosed by Rittig”.
In response, according to MPEP, Predictability is defined as
(a) MPEP § 2143.02(1) - if there is a reason to modify or combine prior art to achieve claimed invention; claims are obvious if there is a reasonable expectation of success, and
(b) MPEP § 2143.02 (II) - no requirement for absolute predictability.
 In this instance, 
(a) It is to be noted that and as discussed above, Rittig et al. generally discloses that raw starch degrading amyloglucosidase enzymes are used in dough and dough is for making a baked product. Rittig et al. discloses that one or more non-raw starch degrading enzyme(s) can be included, e.g. maltogenic amylase may be combined (it is optional, if we need optional maltose or combined glucose and maltose from the Markush group of claim 1) to make maltose in the composition (at least in claim 31 of Rittig et al.), therefore, the specific thermally-stable amyloglucosidase of Hirsch et al. can be included as the general thermally-stable amylogucosidase into the dough of Rittig et al. with the reasonable expectation of success that the amyloglucosidase 
(b) Rittig et al. in view of Hirsch et al. would have had predictability (as Rittig et al. discloses amyloglucosidase acts on dough) to have the activity of this thermally-stable amyloglucosidase enzyme to function at higher temperatures (85 degree C) under baking conditions.
In regards to the declaration by Dr. Feng et al. filed on April 14, 2020: On pages 12-13 of the Remarks section, appellants argued that Dr. Feng et al. mentioned in the declaration that “Cooper, which explains that the temperature range is important to control because the enzymes “become both activated and deactivated during specific bake time applied” (see col. 7, II. 5-13) and that “[h]aving both starch attacking enzymes, referred to as amylases, and the reducing agent referred to as L-Cysteine is important since these functional materials, when combined, determine the overall external and internal appearance of the breads during both make up and bake off’ (see col. 8, II. 3-7). Thus, it is incorrect to assume and assert that any enzymes, and particularly the enzymes disclosed in Hirsh and Rittig, could simply be combined with any reasonable expectation of success”.
In response, appellants’ agreed in the footnote on page 12 that the Declaration was based on the rejection where Cooper et al. was the primary prior art. It was agreed and therefore Cooper et al. has been changed from a primary to a secondary prior art. It is reiterated that Rittig, the primary reference, does specifically teach that amyloglucosidases are used in the formation of their dough products.  Therefore, the arguments in relation to this particular declaration is moot. However, the examiner 
Appellants argued on page 14, in section “A.1.C” that “One of ordinary skill in the art would not have found it obvious to “optimize” the amounts of enzyme recited in claim 1, and any such optimization would require impermissible hindsight”.
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellants disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It would have been obvious to one of ordinary skill in the art to adjust and to modify ingredients based on taste, texture etc. in order to achieve the desired final product. In this instance, one of ordinary skill in the art can adjust and optimize the
amounts of two amyloglucosidase enzymes with optional maltogenic amylase (according to claim 31 of Rittig et al.) in order to achieve the desired proportion and amounts of sugars e.g. glucose, maltose or combinations thereof (if optionally maltose or combinations of glucose and maltose needed in claim 1) as needed for the desired sweetness in the final product. The examiner further directs appellants’ attention to In re Levin, 84 USPQ 232 and the cases cited therein, which is considered pertinent to the fact situation of the instant case, and wherein the Court stated on page 234 as follows:

Appellants argue on page 16, in section ‘A.1.d’ that “The cited references fail to recognize the shown advantages of using the combination of amyloglucosidase
enzymes recited in the claims, and such advantages were unexpected based on the evidence of record”.
In this section, appellants’ argued that:
(i)    Fig 1 recites the unexpected result achieved in relation to the amount of glucose formed by the use of combinations of two different amylo glucosidase enzymes that is not shown by any of the prior arts of record;
ii)    Fig 5 recites the synergistic effect of TS-AMG and RSD-AMG when both are incorporated into a single dough. Again, such an effect is unexpected, especially since none of the cited references teaches or suggests the use of a TS-AMG (as defined in claim 1) in a dough composition, baking process, or baking product, and certainly not in combination with a RSD-AMG as recited in claim 1;

(iv)   In Fig 10, appellants argued that “further, the inventors surprisingly found that the bakery products formed from dough compositions including the claimed combination of amyloglucosidases actually exhibited a sweeter taste than conventional bakery products formed from doughs without the enzymes.” 

In response to (i)-(iv), it is to be noted that the examiner acknowledges the results as presented by the appellants specification (Figs 1, 5, 9 and 10), however the examples are insufficient to overcome the above rejection because:
(1)    Appellant has not compared the claimed invention to the teachings of the closest prior art, specifically Rittig et al.  

(2)  Further, the examples are not commensurate in scope with the claims and, in particular, broad independent claim 1 because the Figures 5, 9 and 10 are directed to specific amounts of the enzymes and not defined by the claims including independent claim 1. Therefore, the results shown in Figs 1, 5, 9 and 10 are not commensurate in scope with the instant claims, e.g. independent claim 1 (i.e. Figs 5, 9 and 10 use specific amounts of the amyloglucosidase enzymes and the claims, in particular, independent claim 1 is much more broader than the specifics defined in the figures and therefore, it does not allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder, 457 F.2d 506,509,173 USPQ 356, 359, 1972. To establish unexpected results over a claimed 
In view of this, the examiner is unclear as to how only specific examples provide evidence of criticality over the broad composition, as claimed in the claims, in particular, independent claim 1. Therefore, the examiner also disagree with the explanation made by Dr. Feng that the two amyloglucosidases yield unexpected result as argued on page 20 (second paragraph under Fig 10) under this section d.
In order to establish clear evidence of criticality, appellants must follow the case law defined above as well as the teaching of what is required as outlined in the MPEP.
In other words, it is unclear as to how only selected values and specific components used will provide evidence of criticality for (1) any and all unnamed components as well as (2) the broad amounts as claimed. Further, appellants’ examples have not shown that the higher level of glucose is greater than the sum of each effect taken separately. Looking at Figure 5 it appears that the sum of the combination of the TS-AMG and RSD-AMG is greater (6.5%) than that of the example with both TS-AMG and RSD-AMG present (5.8%). While it is acknowledged that it is not entirely accurate to directly compare the sum of the glucose content of the 2 breads with only one of the AMGs to that with both AMGs it would not be unexpected to one of ordinary skill in the art that using two different AMGs together in one bread would result in an effect that is greater than using only 1 AMG. Further, the examiner notes that the difference between the two breads with one TS-AMG or RSD-AMG and that with both has not been shown as discussed above, the examiner notes that appellants have not compared their invention against the closest prior art. The primary reference by Rittig et al. specifically states that two enzymes can be used and appellants compare the results of the instant invention against embodiments which are only using one enzyme.
Therefore, after full review of this data, no unexpected results are seen to be defined for the broad range of amounts of the amyloglucosidase enzymes and broad composition as claimed in independent claim 1.
The same arguments regarding unexpected results above apply to the experimental data, in the Declaration, submitted by appellants on April 14, 2020.

Appellants argued on page 21, in section A.1. e. that “Secondary indicia evidence further weighs against a finding of obviousness”.

Appellants argued in this section that:
(i)    “The use of impermissible hindsight is further evidenced by objective indicia of nonobviousness. “Objective indicia ‘can be the most probative evidence of nonobviousness in the record, and enables the court to avert the trap of hindsight.’” Leo Pharm. Products, Ltd. v. Rea, 726 F.3d 1346, 1358 (Fed. Cir. 2013) (quoting Crocs, Inc. v. Int'l Trade Comm'n, 598 F.3d 1294, 1310 (Fed. Cir. 2010))”.

this must be viewed as objective evidence indicating the non-obviousness of the present invention. See also M.P.E.P. § 2131 (II). In view of the entirety of the evidence, Appellant submits that it would not be obvious to combine the enzymes of Hirsh into a dough or baking product (such as those disclosed by Rittig or Cooper). Therefore, the Examiner’s rejection of claim 1 should be reversed.
In response to (i) appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to (ii), it is agreed that the prior art by Rittig et al. and the disclosures about baking process are 25 years old, however the examiner is unaware of 

Appellants’ argued on page 22 in section A1 f. that “The Examiner’s product-by-process rejection lacks any analysis, and regardless, the claimed bakery product itself has distinctive features not recognized by the cited references”.
In response, it is to be noted that examiner has considered the arguments in this respect. Therefore, examiner has withdrawn product-by-process portion of the rejection of independent claim 1.

Appellants’ arguments in on page 23, Section A2, in relation to dependent claims 6, 14 and 15 that: 

appellants continued additional arguments that:
(ii) Appellant reiterates, however, that only variables whose ranges “overlap or lie inside ranges disclosed by the prior art,” could be used to support a legal conclusion of obviousness based on routine optimization. See M.P.E.P. §2144.05. As explained above, none of the cited references disclose the claimed combination of enzymes, and the cited references fail to teach bakery products having the claimed sugar content. Notably, the Rittig examples do not actually show any enzyme combinations, and Hirsh does not contemplate the use of its enzyme in doughs or bakery products.
In response to a (i) and (ii), it is to be noted that and as discussed above, one of ordinary skill in the art can adjust and optimize the amounts of two amyloglucosidase enzymes with optional anti-staling enzyme in order to achieve desired proportion and amounts of sugars e.g. glucose, maltose etc. for the desired sweetness in the end bakery product. The examiner further directs appellants attention to In re Levin (see above).
Appellants arguments in Section A3. 
Appellants’ arguments in relation to other dependent claims in this section A3 have been considered and provide no additional clear arguments. However, it is also to 
Therefore, for the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BHASKAR MUKHOPADHYAY/           Examiner, Art Unit 1792                                                                                                                                                                                             
Conferees:
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                             
/MICHAEL A MARCHESCHI/           Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                             

Requirement to pay appeal-forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.